Exhibit 10.1

EXECUTION

SECURITIES SUBSCRIPTION AND PURCHASE AGREEMENT

eDiets.com, Inc.

1000 Corporate Drive Suite 600

Fort Lauderdale FL 33334

The undersigned (the “Investor”) hereby confirms his agreement with you as
follows:

1. This Securities Subscription and Purchase Agreement (this “Agreement”) is
made as of September 8, 2009, between eDiets.com, Inc., a Delaware corporation
(the “Company”), and the Investor.

2. Pursuant to this Agreement and subject to its terms and conditions, the
Investor hereby subscribes for and will purchase from the Company and the
Company will issue and sell to the Investor, in a private placement, the
following securities (the “Securities”) for an aggregate purchase price of
$500,002 (the “Purchase Price”):

(a) 471,700 shares (the “Shares”) of common stock of the Company, $0.001 par
value per share, at a purchase price of $1.06 per Share, and

(b) a warrant (the “Warrant”) in the form of Exhibit A to this Agreement and
hereby incorporated by reference to purchase up to a number of shares equal to
45% of the Shares, which shall be exercisable on or after the Original Issue
Date (as defined in the Warrant), have a term of exercise equal to ten
(10) years and have a strike price of $1.20 per share.

3. The Company and the Investor agree to enter into an amendment to that certain
registration rights agreement dated as of June 23, 2009 (as amended, the
“Registration Rights Agreement”) in the form of Exhibit B to this Agreement,
concurrently with the execution of this Agreement. (the Agreement and the
Registration Rights Agreement as amended collectively the “Agreements”).

4. Unless otherwise agreed between the Company and the Investor, the closing of
the transactions contemplated by this Agreement shall take place at the offices
of the Company on or before September 8, 2009 (the “Closing”).

5. The Company’s obligation to issue and sell the Securities shall be subject to
the following conditions, any one or more of which may be waived by the Company:

(a) prior receipt by the Company of an executed copy of this Agreement;

(b) the execution and delivery by the Investor of the Registration Rights
Agreement;

(c) the accuracy in all material respects when made and at the Closing of the
representations and warranties made by the Investor in this Agreement and the
fulfillment of the obligations of the Investor to be fulfilled by the Investor
under this Agreement on or prior to the Closing in all material respects;

 

1



--------------------------------------------------------------------------------

EXECUTION

 

(d) receipt of the Purchase Price; and

(e) the execution and delivery by the Investor of a cross receipt evidencing
receipt of the Shares and the Warrant.

6. The Investor’s obligation to purchase the Securities shall be subject to the
following conditions, any one or more of which may be waived by the Investor:

(a) prior receipt by the Company of an executed copy of this Agreement;

(b) the execution and delivery by the Company of the Registration Rights
Agreement;

(c) the accuracy in all material respects when made and at the Closing of the
representations and warranties made by the Company in this Agreement and the
fulfillment of the obligations of the Company to be fulfilled by it under this
Agreement on or prior to the Initial Closing in all material respects; and

(d) the execution and delivery by the Company of a cross receipt evidencing
receipt of the Purchase Price.

7. Certificates representing the Shares and Warrants purchased by the Investor,
respectively, will be registered in the Investor’s name and address as set forth
below.

8. The Investor represents and warrants to, and covenants with, the Company as
follows:

(a) the Investor was at the time it was offered the Securities, is as of the
date hereof and as of the Closing and will be on each date it exercises the
Warrant an “accredited investor” as such term is defined in Rule 501 of
Regulation D promulgated pursuant to the Securities Act of 1933, as amended, is
knowledgeable, sophisticated and experienced in making, and is qualified to make
decisions with respect to, investments in securities presenting an investment
decision similar to that involved in the purchase of the Securities, and has
requested, received, reviewed and considered all information the Investor deemed
relevant in making an informed decision to purchase the Securities and is able
to bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment;

(b) the Investor understands that the Securities are “restricted securities” and
have not been registered under the Securities Act, or registered or qualified
under any state securities law, in reliance on specific exemptions therefrom,
which exemptions may depend upon, among other things, the representations made
by the Investor in this Agreement; the Investor is acquiring the Securities in
the ordinary course of business and for the Investor’s own account for
investment only, has no present intention of distributing any of such Securities
and has no arrangement or understanding with any other persons regarding the
distribution of such Securities; and

(c) the Investor will not, directly or indirectly, offer, sell, pledge, transfer
or otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Securities except in compliance with the
Securities Act, applicable state securities laws and the respective rules and
regulations promulgated thereunder.

 

2



--------------------------------------------------------------------------------

EXECUTION

 

9. The Company represents and warrants to, and covenants with, the Investor as
follows:

(a) The Company is duly incorporated and validly existing in good standing under
the laws of the State of Delaware, has full power and authority to own, operate
and occupy its properties and to conduct its business as presently conducted and
is registered or qualified to do business and in good standing in each
jurisdiction in which it owns or leases property or transacts business and where
the failure to be so qualified would have a material adverse effect upon the
Company and its subsidiaries as a whole or the business, financial condition,
prospects, properties, operations or assets of the Company and its subsidiaries
as a whole or the Company’s ability to perform its obligations under this
Agreement in all material respects, and no proceeding has been instituted in any
such jurisdiction revoking, limiting or curtailing, or seeking to revoke, limit
or curtail, such power and authority or qualification;

(b) The Company has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement; the execution and delivery of this
Agreement, and the consummation by the Company of the transactions contemplated
hereby, have been duly authorized by all necessary corporate action and no
further action on the part of the Company or the Board or shareholders is
required; and

(c) The Securities to be sold pursuant to this Agreement have been duly
authorized, and when issued and paid for in accordance with the terms of this
Agreement, will be duly and validly issued, fully paid and nonassessable,
subject to no lien, claim or encumbrance (except for any such lien, claim or
encumbrance created, directly or indirectly, by the Investor).

10. Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Investor herein shall survive the execution of this Agreement, the delivery
to the Investor of the Securities being purchased and the payment therefor, and
a party’s reliance on such representations and warranties shall not be affected
by any investigation made by such party or any information developed thereby.

11. All notices, requests, consents and other communications hereunder shall be
in writing, shall be delivered (A) if within the United States, by first-class
registered or certified airmail, or nationally recognized overnight express
courier, postage prepaid, or by facsimile, or (B) if from outside the United
States, by FedEx (or comparable service) or facsimile, and shall be deemed
given: (i) if delivered by first-class registered or certified mail domestic,
upon the business day received, (ii) if delivered by nationally recognized
overnight carrier, one (1) business day after timely delivery to such carrier,
(iii) if delivered by FedEx (or comparable service), two (2) business days after
timely delivery to such carrier, or (iv) if delivered by facsimile, upon
electric confirmation of receipt and shall be addressed as follows, or to such
other address or addresses as may have been furnished in writing by a party to
another party pursuant to this paragraph:

(a) if to the Company, to:

eDiets.com, Inc.

1000 Corporate Drive Suite 600

Fort Lauderdale FL 33334

Attention: Chief Financial Officer

Facsimile: (954) 333-3715

 

3



--------------------------------------------------------------------------------

EXECUTION

 

(b) if to the Investor, c/o eDiets.com, Inc., 1000 Corporate Drive, Fort
Lauderdale FL 33334, Facsimile: (954) 938-0031.

12. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor. Any waiver of a
provision of this Agreement must be in writing and executed by the party against
whom enforcement of such waiver is sought.

13. The headings of the various sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed to be part of this
Agreement.

14. This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof and supersedes all prior and
contemporaneous agreements, negotiations and understandings between the parties,
both oral and written relating to the subject matter hereof. If any provision
contained in this Agreement is determined to be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.

15. This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of Delaware, without giving effect to the principles
of conflicts of law.

16. This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns. No party may assign this Agreement
or any rights or obligations hereunder without the prior written consent of the
other.

17. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties. In the event that any signature is delivered by fax or electronic mail,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature were an original.

[Remainder of Page Intentionally Left Blank.]

 

4



--------------------------------------------------------------------------------

EXECUTION

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing below.

 

Dated as of: September 8, 2009

/s/ Kevin McGrath

Investor: KEVIN MCGRATH

 

AGREED AND ACCEPTED: eDiets.com, Inc. By:  

/s/ Thomas Hoyer

Name:   Thomas Hoyer Title:   Chief Financial Officer

Exhibit A:    Form of Warrant

Exhibit B:    Form of Amendment No 1 to Registration Rights Agreement

[SECURITIES SUBSCRIPTION AND PURCHASE AGREEMENT SIGNATURE PAGE]

 

5



--------------------------------------------------------------------------------

EXECUTION

 

Exhibit A

Form of Warrant

 

1



--------------------------------------------------------------------------------

EXECUTION

 

Exhibit B

Form of Amendment No 1 to Registration Rights Agreement

 

1